DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3-20 are pending.
Claims 1, 3, 17, and 19 have been amended.
This action is non-final.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parto PGPUB 2017/0331371.
As per claim 10, Parto teaches an apparatus [FIG. 22 IoT device 2200] comprising: 
a power supply rail [FIG. 22 Vout2 connection] to receive a current and a voltage from a power supply generator [FIG. 22 package 2105 containing DC-DC converter 2102 provides output voltage and hence output current to CPU 2205]; 
a processor coupled to the power supply rail, wherein the processor is to operate with a current and a voltage provided by the power supply rail [FIG. 22 CPU 2205 is coupled to Vout2; 0149: (CPUs receive DC power from DC-DC converters)]; and 
an interface to receive a request to throttle one or more performance parameters of the processor when a monitored current through the power supply rail or a monitored voltage on the power supply rail crosses a threshold current or a threshold voltage, [0456: (DC-DC converter can include the overcurrent protection system of FIG. 1); 0086 and 0457: (comparator 139 detects an overcurrent event (exceeding overcurrent limit) and provides a request to fault logic 141 (interface) to enter fault mode and stop the DC output Vout2 to the CPU (throttle performance parameter of the processor))];
wherein the threshold current is below a catastrophic threshold current of a voltage regulator, or wherein the threshold voltage is above a catastrophic threshold voltage of the processor [0089: (overcurrent limit (adjustable threshold current) used for overcurrent event detection is set to be lower than the saturation limit of the inductor (catastrophic threshold))].

As per claim 11, Parto teach the apparatus of claim 10, wherein the one or more performance parameters include: an operating frequency, fan speed, current draw, and phase lock loop (PLL) divider ratio [0086 and 0457: (fault mode of DC-DC converter reduces current draw of CPU to 0 because DC-DC converter stops operating)]. 
As per claim 13, Parto teach the apparatus of claim 10, wherein the power supply generator comprises a high-side switch [FIG. 1 switch 123] and a low-side switch [FIG. 1 switch 127], wherein the high-side switch is coupled in series with the low-side switch [FIG. 1 switch 123 is coupled in series with switch 127], and wherein the high-side switch is turned off when the monitored current crosses the threshold current [0086: (in fault mode, overcurrent protection circuitry 141 turns off switch 123)]. 
As per claim 14, Parto teach the apparatus of claim 10, wherein the power supply generator comprises a high-side switch and a low-side switch [FIG. 1 (switch 123 
As per claim 15, Parto teach the apparatus of claim 10, wherein the power supply generator comprises a high-side switch and a low-side switch, wherein the high-side switch is coupled in series with the low-side switch [FIG. 1 (switch 123 and switch 127 connected in series to each other)], and wherein the high-side switch is turned off for a duration of a voltage droop on the power supply rail, and wherein the high-side switch is turned back on when the voltage droop substantially ends [0086: (briefly turn on switch 123 to attempt recovery periodically; switches are left on if overcurrent fault conditions end)]. 
As per claim 16, Parto teach the apparatus of claim 10, wherein the power supply generator is one of: a DC-DC converter, a buck converter, a boost converter, a low dropout (LDO) regulator, a switched capacitor voltage regulator, or a bi-directional DC-DC converter [0082 and 0456: DC-DC converter]. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto PGPUB 2017/0331371, and further in view of Gendler et al. (hereinafter as Gendler. 
As per claim 1, Parto teaches an apparatus comprising: 
a power supply generator [FIG. 22 package 2105] to provide current and voltage to a power supply rail [FIG. 22 Vout2]; 
a processor core coupled to the power supply rail, the processor core to operate with the current and voltage provided by the power supply generator [FIG. 22 CPU 2205 coupled to Vout2; CPU contains a processor core and it operates off the supplied power]; 
a first circuitry to monitor the current provided by power supply generator [0456: (DC-DC converter in package 2105 can have an overcurrent protection system as in FIG. 1); 0457 and 0086: (output current of DC-DC converter is monitored by comparator 139 shown in FIG. 1)];
a second circuitry to at least partially turn off the power supply generator when the monitored current crosses a threshold current [0086 and 0457: (fault logic 141 activate overcurrent protection when current surpasses overcurrent limit)]. 

Parto does not explicitly teach a third circuitry to request the processor core to reduce a current draw from the power supply rail when the second circuitry determines that the monitored current crossed the threshold current. Although Parto teaches a communication system 2103 in which signals are sent to the CPU 2205 [0414-0415], Parto does not specify that such signals cause the processor to throttle parameters.
	Gendler teaches monitoring the current provided to a processor and performing throttling when the current exceeds a threshold. Gendler is therefore similar to Parto because they both teach a processor receiving control signals from a voltage [0027: (when the measured current exceeds a throttling threshold, PMA circuitry 211 sends a throttle request 225 to a processor core; throttling reduces current draw)]. Gendler monitors signals received from a voltage regulator, and based on the signals received, sends throttle requests to a processor core to reduce current consumption.
	The combination of Parto with Gendler therefore leads to upon Parto’s DC-DC converter sending signals to the CPU indicating the current exceeds a threshold, PMA circuitry within the CPU sends throttle request to processor core.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gendler’s teachings of the voltage regulator/DC-DC converter sending signals to Parto’s CPU to cause circuitry within the CPU to request throttling power of selected cores. One of ordinary skill in the art would have been motivated to use Gendler’s teachings of the voltage regulator sending signals to the PMA circuitry to reduce power in a CPU core in Parto because it protects the computing device from entering an overcurrent state in a controlled fashion and allows for flexibility in controlling which individual core to throttle to prevent entering the overcurrent state [0004 and 0020], which extends the life of the processor due to reducing in heat generation as a result of current limiting.

As per claim 6, Parto and Gendler teach the apparatus of claim 1, wherein the power supply generator comprises a high- side switch [Parto FIG. 1 switch 123] and a low-side switch [Parto FIG. 1 switch 127], wherein the high-side switch is coupled in series with the low-side switch [Parto FIG. 1 switch 123 is coupled in series with switch 127], and wherein the high-side switch is turned off by the second circuitry when the monitored current crosses the threshold current [Parto 0086: (in fault mode, overcurrent protection circuitry 141 turns off switch 123)].
As per claim 7, Parto and Gendler teach the apparatus of claim 6, wherein the second circuitry is to turn off the high-side switch for a duration of an expected voltage droop on the power supply rail [Parto 0086: (briefly turn on switch 123 to attempt recovery periodically, which is an expected duration of the fault)].
As per claim 8, Parto and Gendler teach the apparatus of claim 6, wherein the second circuitry is to turn off the high-side switch for a duration of a voltage droop on the power supply rail, and is to turn on the high- side switch when the voltage droop substantially ends [Parto 0086: (briefly turn on switch 123 to attempt recovery periodically; switches are left on if overcurrent fault conditions end)].
As per claim 9, Parto and Gendler teach the apparatus of claim 1, wherein the power supply generator is one of: a DC-DC converter, a buck converter, a boost converter, a low dropout (LDO) regulator, a switched capacitor voltage regulator, or a bi-directional DC-DC converter [Parto 0082 and 0456: DC-DC converter].

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto PGPUB 2017/0331371 in view of Gendler et al. (hereinafter as Gendler) PGPUB Mattos) PGPUB 2019/0278731. 
As per claim 3, Parto and Gendler teach the apparatus of claim 2.
Parto and Gendler do not explicitly teach further comprising: a fourth circuitry to monitor the voltage on the power supply rail, wherein the third circuitry is to request processor core to reduce one or more performance parameters when the fourth circuitry determines that the monitored voltage crossed a threshold voltage. Parto and Gendler monitors the current output of the voltage regulator/DC-DC converter but not the voltage.
Mattos teaches a power switch that provides power to a bus that provides power to a processor, and monitoring power values of the power provided on the bus, including current and voltage values. Mattos is therefore similar to Parto and Gendler. Mattos further teaches a fourth circuitry to monitor the voltage on the power supply rail [0050: voltage detectors 228 monitor voltage levels of the VBUS line 201], wherein the third circuitry is to reduce one or more performance parameters when the fourth circuitry determines that the monitored voltage crossed a threshold voltage [0046, 0048, 0050: (fault detector 224 determines whether fault conditions have occurred due to voltage being above a threshold, and provides interrupt signal to CPU; in response to fault when detected voltage crosses a threshold, programmable protection logic 226 provides control signal to discharge control logic 232 to stop the discharge; stopping the discharge includes stopping voltage and current provided to the CPU)]. Mattos teaches preventing CPU operation when voltage is over a certain voltage level.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mattos’ teachings of the communicating with the processor in Parto and Gendler to indicate over voltage faults and activate protective circuitry due to over-voltage conditions. One of ordinary skill in the art would have been motivated to additionally monitor voltage output in Parto and Gendler because it is a metric that is commonly associated with current and can better indicate the power conditions in the voltage regulator/DC-DC converter. One of ordinary skill in the art would also have been motivated to reduce performance parameters of the processor based on the monitored voltage in Parto and Gendler because it reduces errors or corruption caused by unstable voltages.
As per claim 4, Parto, Gendler, and Mattos teach the apparatus of claim 3, wherein the one or more performance parameters include: an operating frequency, fan speed, current draw, and divider ratio [Gendler 0027: (operating frequency is throttled to lower current)]. 
As per claim 5, Parto, Gendler, and Mattos teach the apparatus of claim 3 further comprising a clamp circuitry to clamp the voltage on the power supply rail to a .


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto PGPUB 2017/0331371, and further in view of Mattos et al. (hereinafter as Mattos) PGPUB 2019/0278731. 
As per claim 12, Parto teach the apparatus of claim 10 further comprises a clamp circuitry to clamp the voltage on the power supply rail to a predetermined voltage level [0086 and 0457: (voltage of certain components are monitored and compared to a reference value and causes a fault mode of DC-DC converter, which clamps voltage on power supply rail to 0 because DC-DC converter stops operating)]. 
Parto does not explicitly teach clamp the voltage on the power supply rail to a predetermined voltage level when the monitored voltage crosses the threshold voltage. Although Parto evaluate voltage across a resistor and activates overcurrent protection circuitry based on this detection, Parto nonetheless does not monitor the voltage of the power rail and clamping the voltage on the power rail based on the detected rail voltage crossing a threshold.

The combination of Parto and Mattos teaches monitoring voltage of the power rail in addition to monitoring the current of a power rail, and activating overvoltage protective circuitry when voltage crosses a threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mattos’ teachings of comparing voltage on the rail to a threshold and activating Parto’s fault logic protective circuitry due to over-voltage conditions. One of ordinary skill in the art would have been motivated to additionally monitor voltage output in Parto because it is a metric that is commonly associated with current and can better indicate the power conditions in the voltage regulator/DC-DC converter. One of ordinary skill in the art would also have been .


Claims 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto PGPUB 2017/0331371, and further in view of Ma et al. (hereinafter as Ma) PGPUB 2014/0006833. 
As per claim 17, Parto teaches a system comprising: 
a DC-DC converter coupled to an inductor and a capacitor [0082 and FIG. 1: DC-DC converter coupled to inductor 131 and capacitor 133]; 
a processor coupled to the DC-DC converter [0149: (DC-DC converter may provide power to CPU); FIG. 22: (CPU 2205 coupled to DC-DC converter) and 0456: (the DC-DC converter can include the overcurrent protection described in FIG. 1)], the processor comprising: 
a power supply rail coupled to the inductor and the capacitor [0456, FIG. 1, and FIG. 22 Vout2 rail coupling CPU 2205 to DC-DC converter, which is coupled to inductor 131 and capacitor 133)]; and 
a processor core coupled to the power supply rail [FIG. 22 CPU 2205 has at least one processor core], wherein the processor core is to operate with a current and a voltage provided by the DC-DC converter [FIG. 22 CPU receives power Vout2 from DC-DC converter, which includes voltage and current)]; 
wherein the DC-DC converter comprises:
[0457 and 0086-0087: (comparator 139 detects current across inductor to determine if it passes an overcurrent limit and is approaching a saturation limit)]; and 
a second circuitry to turn off a high-side switch of the DC-DC converter when the monitored current crosses a threshold current [0086 and 0457: (fault logic 141 turns off switch 123 (high side switch)]; and 
an interface to allow the processor to communicate with another device [FIG. 22 wireless communication system 2103; 0414-0415: (CPU can send and receive wired comm I/O or wireless signals through communication system 2103, including commands to limit an output current); and 0431: (wireless communication system 2103 can also communicate with wireless device 2215)]. 

Parto does not explicitly teach a third circuitry to send a request to the processor to throttle one or more performance parameters of the processor when a monitored current through the power supply rail or a monitored voltage on the power supply rail crosses a threshold current or a threshold voltage, respectively. Although Parto teaches a communication system 2103 in which signals are sent to the CPU 2205 [0414-0415], Parto does not specify that such signals are a request to throttle parameters of the processor.
[0014: (voltage regulator monitors the current provided from voltage regulator 10 to processor; if current exceeds a supply capability threshold, a throttle signal 26 is provided)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ma’s teachings of the voltage regulator/DC-DC converter issuing a throttling signal to the processor in Parto when the regulator/DC-DC converter is nearing its maximum current output limit. One of ordinary skill in the art would be motivated to have a voltage regulator provide a throttling signal to a processor in Parto because it reduces the wear and lifetime degradation on the voltage regulator [Ma 0004] as well as extending the life of the processor due to reducing in heat generation as a result of current limiting.

As per claim 19, Parto and Ma teach they system of claim 17, wherein the threshold current is below a catastrophic threshold current of a voltage regulator, or wherein the threshold voltage is above a catastrophic threshold voltage of the processor [Parto 0089: (overcurrent limit (threshold current) is below saturation limit (catastrophic 
As per claim 20, Parto and Ma teach the system of claim 19, wherein the one or more performance parameters include: an operating frequency, fan speed, current draw, and phase lock loop (PLL) divider ratio [Ma 0015: (in response to the throttle signal, reduce current demand)].


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parto PGPUB 2017/0331371 in view of Ma et al. (hereinafter as Ma) PGPUB 2014/0006833, and further in view of Mattos et al. (hereinafter as Mattos) PGPUB 2019/0278731. 
As per claim 18, Parto and Ma teach the system of claim 17, wherein the processor comprises a clamp circuitry to clamp the voltage on the power supply rail to a predetermined voltage level [Parto 0086 and 0457: (voltage of certain components are monitored and compared to a reference value and causes a fault mode of DC-DC converter, which clamps voltage on power supply rail to 0 because DC-DC converter stops operating)].
Parto and Ma do not explicitly teach clamp the voltage on the power supply rail to a predetermined voltage level when a monitored voltage of the power supply rail crosses the threshold voltage. Although Parto evaluate voltage across a resistor and activates overcurrent protection circuitry based on this detection, Parto nonetheless does not monitor the voltage of the power rail and clamping the voltage on the power rail based on the detected rail voltage crossing a threshold.

The combination of Parto, Ma, and Mattos teaches monitoring voltage of the power rail in addition to monitoring the current of a power rail, sending a signal to the processor whenever fault conditions such as overvoltage are detected, and using circuitry in the processor to analyze this signal before sending a request to the processor core to throttle operations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Mattos’ teachings of communicating with the processor in Parto and Ma to indicate over voltage faults and activate protective circuitry due to over-voltage conditions. One of ordinary skill in the art would have been motivated to additionally monitor voltage output in Parto and Gendler because it is a 

Response to Arguments
Applicant’s arguments, see page 8, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1 under U.S.C. 102(a)(1) have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Applicant's arguments regarding claims 10 and 17 have been fully considered but they are not persuasive. Regarding claim 10, Applicant appears to argue that Parto cuts off power to the entire CPU and that cutting off power is not the same as the term “throttle”, and that the Office Action’s interpretation of “throttle” is unreasonable. Furthermore, Applicant appears to argue that Parto does not disclose a threshold current is below a catastrophic threshold current of the processor or that the threshold voltage is above a catastrophic threshold voltage of the processor because the overcurrent protection circuit of Parto has a threshold of the saturation rating, and not a threshold below the alleged saturation rating. Regarding claim 17, Applicant states the same argument for claim 1 applies. Examiner respectfully disagrees.

Next, the interpretation of “throttle” for claim 10 to mean cutting off power is reasonable. Throttling a system to 0 volts or 0 amps is the same as cutting off power. Applicant’s disclosure does not explicitly state that throttling is limited to non-zero values, and thus throttling to 0 would be permissible in certain situations. Parto therefore teaches the limitation because it describes the scenario on when to throttle voltage and current to 0 (cut off power).
Lastly, Parto does disclose a threshold current that is below a catastrophic threshold current. Applicant appears to have incorrectly associated Parto’s saturation rating/limit as the claimed “threshold current”. As indicated in the rejection, Parto’s “saturation limit” is the claimed “catastrophic threshold” [0089]. Meanwhile, Parto’s “adjustable overcurrent limit” is the claimed “threshold current” [0089]. Parto states that 
For the reasons described above, the rejection for claim 10 is maintained and the previous applied prior art for claim 17 and 19 is still applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANNY CHAN/Primary Examiner, Art Unit 2186